     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 1 of 8 Page ID #:1



 1     George D. Moustakas (Pro Hac Vice forthcoming)
       HARNESS, DICKEY & PIERCE, P.L.C.
 2     5445 Corporate Drive, Ste. 200
       Troy, MI 48098
 3     Tel. 248.641.1600
       Fax: 248-641-0270
 4     gdmoustakas@hdp.com
 5     John E. Lord (SBN 216111)
       ONE LLP
 6     9301 Wilshire Blvd., Penthouse
       Beverly Hills, CA 80210
 7     Tel: 310.866.5157
       Fax: 310.943.2085
 8     jlord@onellp.com
 9     ATTORNEYS FOR PLAINTIFF TRIJICON, INC.
10
                           UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
12

13
       TRIJICON, INC.,                                  Case No. 2:20-cv-6742
14
                                 Plaintiff,             COMPLAINT FOR PATENT
15                                                      INFRINGEMENT
             v.
16                                                      JURY TRIAL DEMAND
       HOLOSUN TECHNOLOGIES, INC.,
17
                                 Defendant.
18

19                                     I.     COMPLAINT
20       Plaintiff Trijicon, Inc. (“Trijicon” or “Plaintiff”) files this Complaint against
21    Defendant Holosun Technologies, Inc. (“Holosun” or “Defendant”), and alleges as
22    follows:
23                             II.    NATURE OF THE ACTION
24          1.     This is an action for patent infringement under 35 U.S.C. § 271, et. seq., by
25    Plaintiff against Defendant for infringement of United States Patent No. 8,443,541 (“the
26    ’541 patent”) by making, using, offering to sell, selling and/or importing red dot sights.
27    ///
28


                                                    1
                                               COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 2 of 8 Page ID #:2



 1                                          III.   PARTIES
 2           2.     Trijicon is a corporation organized and existing under the laws of Michigan,
 3    having a principal place of business at 49385 Schaefer Avenue, Wixom, Michigan
 4    48393.
 5           3.     On information and belief, Holosun is a corporation organized and existing
 6    under the laws of California, having a principal place of business at 821 Echelon Court,
 7    City of Industry, California 91744.
 8                                 JURISDICTION AND VENUE
 9           4.     This Court has subject matter jurisdiction over the matters asserted in this
10    Complaint under 28 U.S.C. §§ 1331 and 1338(a).
11           5.     This Court has personal jurisdiction over Holosun because it has committed
12    acts of patent infringement and/or contributed to or induced acts of patent infringement
13    by others in the State of California and in this District and is incorporated in the State of
14    California and resides in this judicial District.
15           6.     On information and belief, venue is proper in this District pursuant to 28
16    U.S.C. §§ 1391 and 1400(b). Defendant has committed acts giving rise to Plaintiff's
17    claims within and directed to this judicial district, resides in this district and has a regular
18    and established place of business in this district.
19                                        THE ’541 PATENT
20           7.     The ’541 patent, titled “Optical Sight,” issued on May 21, 2013. The ’541
21    patent issued from U.S. Application No. 13/418,671 (“the ’671 application”). The ’541
22    patent is a continuation of U.S. Application No. 12/570,377 filed on September 30, 2009,
23    which claims priority to U.S. Provisional Application No. 61/102,222, filed on October
24    2, 2008. Id. A true and correct copy of the ’541 patent is attached as Exhibit 1.
25           8.     The ’541 patent generally is directed to optical sighting systems.
26           9.     Plaintiff Trijicon owns by assignment 100% of the right, title, and interest
27    in and to the ’541 patent. A true and correct copy of the ’541 patent assignment is
28    attached as Exhibit 2.

                                                       2
                                                   COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 3 of 8 Page ID #:3



 1          10.    As the owner of the ’541 patent, Trijicon is authorized and has standing to
 2    bring legal action to enforce all rights arising under the ’541 patent.
 3                                 FACTUAL BACKGROUND
 4          11.    Since its founding in 1985, Trijicon has established itself as a leader in the
 5    design and manufacture of high quality, innovative sighting systems for use by law
 6    enforcement, military, and civilians.
 7          12.    In 2007, Trijicon launched the Trijicon Red Dot™ Sight, it’s first-ever
 8    miniature reflex-style red dot sight.
 9          13.    In 2012 Trijicon launched the Trijicon Ruggedized Miniature Reflex
10    (“RMR”) with adjustable LED.
11          14.    In 2019 Trijicon launched the Trijicon Specialized Reflex Optic (“SRO”).
12          15.    An example of the RMR and SRO are shown below:
13

14

15

16

17

18

19

20

21                                 RMR                               SRO
22          16.    Trijicon holds intellectual property rights to the RMR and SRO, including
23    through the ‘541 Patent.
24          17.    Trijicon has its operations in the United States, including with respect to
25    the ‘541 Patent. For example, Trijicon has domestic research and development, testing
26    and engineering, manufacturing, sales and marketing, and business offices in Michigan,
27    where it has invested financial resources and employed skilled workers concerning the
28    RMR and SRO products.

                                                     3
                                                COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 4 of 8 Page ID #:4



 1                                         IV.    COUNT I
 2                     V.       (INFRINGEMENT OF THE ’541 PATENT)
 3          18.    Plaintiff realleges and incorporates by reference all of the preceding
 4    paragraphs as if fully set forth in this paragraph.
 5          19.    On information and belief, the Holosun red dot sights that infringe one or
 6    more claims of the ‘541 patent are identified as follows: HS407K, HS407C-V2,
 7    HE407C-GR V2, HS407CO V2, HS507K, HS507C V2, HE507C-GR V2, HE508T-RD
 8    V2 and HE508T-GR V2 (“Accused Products”) on Holosun’s website at
 9    www.holosun.com.
10          20.    A non-limiting example of Accused Product HS407C-V2 is pictorially
11    represented as follows:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    Exhibit 3.
27          21.    The Accused Products, including representative HS407C-V2, are sold
28    through various internet retailers, including OpticsPlanet at OpticsPlant.com and

                                                      4
                                                 COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 5 of 8 Page ID #:5



 1    Kenzies Optics at kenziesoptics.com.
 2          22.    Based on information and belief, representative Accused Product HS407C-
 3    V2 is substantially the same product for purposes of infringement as the Accused
 4    Products.
 5          23. A claim chart that applies the claims of the ’541 patent to the representative
 6    Accused Product HS407C-V2 is attached as Exhibit 4.
 7          24.    The Defendant has directly infringed and continues to directly infringe, has
 8    contributed to and continues to contribute to acts of infringement, and/or has actively
 9    and knowingly induced and continues to actively and knowingly induce the infringement
10    of one or more claims of the ’541 patent, either literally or under the doctrine of
11    equivalents, by making, using, selling, and/or offering for sale within the United States
12    and/or importing into the United States the Accused Products.
13          25.    On information and belief, Holosun has known of the ‘541 Patent since at
14    least the date of its issuance. Moreover, on January 15, 2020, Trijicon notified Holosun,
15    in writing, that the Accused Products infringe the ‘541 Patent. Exhibit 5. Additionally
16    on February 12, 2020, Trijicon again notified Holosun, in writing, that the Accused
17    Products infringe the ‘541 Patent. Exhibit 6. Finally on February 21, 2020, Trijicon
18    again notified Holosun, in writing, that the Accused Products infringe the ‘541 Patent.
19    Exhibit 7. Despite knowledge and actual notice of the ‘541 Patent, Holosun has
20    continued to offer for sale and sell the Accused Products to customers in the United
21    States without the consent or authority of Trijicon.
22          26.    On information and belief, Holosun actively induces others to infringe the
23    ‘541 Patent by selling the Accused Products to others with materials and instructions for
24    operation of the Accused Products, with the specific intent and knowledge that the
25    materials direct, teach or assist others to infringe the ‘541 Patent. For example, on
26    information and belief, Holosun induced infringement of the ‘541 Patent by encouraging
27    and facilitating infringing use of the Accused Products by users of the Accused Products
28    in the United States, by taking active steps to encourage and facilitate others’ direct

                                                    5
                                               COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 6 of 8 Page ID #:6



 1    infringement of the ’541 Patent with knowledge of that infringement. The affirmative
 2    acts include, without limitation, advertising, marketing, promoting, offering for sale
 3    and/or selling the Accused Products. Exhibit 8. Holosun further provides instructions,
 4    user manuals, advertising and/or marketing materials on Holosun’s website that
 5    facilitate, direct, or encourage the direct infringement in the United States. Exhibit 9.
 6             27.   On information and belief, Holosun contributorily infringes the ‘541 Patent
 7    through its sale and offer for sale within the United States and/or importation into the
 8    United States of components of the Accused Products, constituting the material part of
 9    the ‘541 Patent, knowing that the same will be specially made or specially adapted for
10    use in infringement of the ‘541 Patent, and not a staple article or commodity of
11    commerce suitable for substantial non-infringing use. For example, on information and
12    belief, the Accused Products and/or components thereof where specifically designed for
13    use and infringement of the ‘541 Patent. Due to their specific designs, the Accused
14    Products and/or components thereof do not have any substantial non-infringing uses.
15             28.   Defendants infringing acts have caused, and are continuing to cause,
16    damage and irreparable injury to Plaintiff, and Plaintiff will continue to suffer damage
17    and irreparable injury unless and until Defendant’s infringing acts are enjoined by this
18    Court.
19             29.   Plaintiff is entitled to injunctive relief and damages in accordance with 35
20    U.S.C. §§ 271, 281, 283, and 284.
21             30.   Defendant’s infringement of the ’541 patent has been and continues to be
22    willful and deliberate, justifying a trebling of damages under 35 U.S.C. § 284.
23             31.   Defendant’s infringement of the 541 patent is exceptional and entitles
24    Plaintiff to attorneys’ fees and costs under 35 U.S.C. § 285.
25                                 VI.    PRAYER FOR RELIEF
26       Wherefore, Plaintiff respectfully requests that the Court enter judgment in its favor
27    and against Defendant on the patent infringement claims set forth above and respectfully
28    request that this Court:

                                                      6
                                                 COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 7 of 8 Page ID #:7



 1          (a)    enter judgment that, under 35 U.S.C. §§ 271(a), (b), and (c), Defendant has
 2    infringed at least one claims of the ’541 patent;
 3          (b)    enjoining in accordance with 35 U.S.C. § 283, Defendant, and all affiliates,
 4    employees, agents, officers, directors, attorneys, successors, and assigns and all those
 5    acting on behalf of or in active concert or participation with Defendant, preliminarily
 6    and permanently from infringing the ’541 patent;
 7          (c)    award Plaintiff all available and legally permissible damages and relief
 8    sufficient to compensate Plaintiff for Defendant’s infringement of the ’541 patent,
 9    including to the full extent permitted by 35 U.S.C. § 284, together with interest, in an
10    amount to be determined at trial;
11          (d)    award Plaintiff treble damages under 35 U.S.C. § 284 as a result of
12    Defendant’s willful and deliberate infringement of the ’541 patent;
13          (e)    declare this to be an exception case under 35 U.S.C. § 285 and award
14    Plaintiff costs, expenses and disbursements in this action, including reasonable
15    attorneys’ fees; and
16          (f)    award Plaintiff such other and further relief that this Court deems just and
17    proper.
18
       Dated: July 28, 2020                      ONE LLP
19

20

21                                               By: /s/ John E. Lord
                                                     John E. Lord
22
                                                 Attorneys for Plaintiff Trijicon, Inc.
23

24

25

26

27

28

                                                     7
                                                COMPLAINT
     Case 2:20-cv-06742-ODW-AGR Document 1 Filed 07/28/20 Page 8 of 8 Page ID #:8



 1                                        JURY DEMAND
 2             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 3    demands a trial by jury on all issues triable of right by a jury.
 4
       Dated: July 28, 2020                       ONE LLP
 5

 6

 7                                                By: /s/ John E. Lord
                                                      John E. Lord
 8
                                                  Attorneys for Plaintiff Trijicon, Inc.
 9    24689223.1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      8
                                                 COMPLAINT
